NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                 Submitted October 30, 2008
                                 Decided November 18, 2008

                                            Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN L. COFFEY, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

No. 08‐2129

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Indiana,
                                                     Evansville Division.
       v.
                                                     No. 3:06CR00038‐015
AHMAD FLEMMING,
    Defendant‐Appellant.                             Richard L. Young,
                                                     Judge.

                                          O R D E R

       In 2008 Ahmad Flemming pleaded guilty to conspiring to possess with intent to
distribute crack cocaine.  See 21 U.S.C. §§ 846, 841(a)(1).  The parties agreed on page two of
Flemming’s plea agreement to a specific sentence of 240 months’ imprisonment—the
mandatory minimum given the amount of crack and Flemming’s prior drug‐felony
conviction.  See 21 U.S.C. § 841(b)(1)(A); FED. R. CRIM. P. 11(c)(1)(C).  The district court
accepted the plea agreement and sentenced Flemming, as agreed, to 240 months’
imprisonment.  See FED. R. CRIM. P. 11(c)(1)(C).

        Flemming has filed a notice of appeal, hoping to challenge his prison sentence (but
not his guilty plea).  We lack jurisdiction, however.  Under 18 U.S.C. § 3742, a defendant
No. 08‐2129                                                                                Page 2

who agrees to a specific sentence cannot appeal the sentence imposed except in three
narrow circumstances: if his guilty plea was involuntary, if the sentence he received is
greater than the sentence he bargained for, or if his sentence was imposed in violation of
law.  See id. § 3742(a)(1), (c)(1); United States v. Gibson, 490 F.3d 604, 607 (7th Cir. 2007);
United States v. Cieslowski, 410 F.3d 353, 363‐64 (7th Cir. 2005); United States v. Barnes, 83 F.3d
934, 941 (7th Cir. 1996).  Flemming does not want his plea set aside, so the first possibility is
out.  And the second is not tenable because Flemming’s prison sentence tracks the
agreement.  As for the third possibility, Flemming’s sentence is the lowest permitted by law. 
See 21 U.S.C. § 841(b)(1)(A).  Because we do not have jurisdiction, we need not reach
counsel’s motion to withdraw under Anders v. California, 386 U.S. 738 (1967).

                                                                                    DISMISSED.